Citation Nr: 1531971	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  10-40 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from October 2004 to January 2008, and had a period of active duty for training from November 1980 to April 1981.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to certificate of eligibility for financial assistance for purchase of an automobile or adaptive equipment was raised in a February 2015 claim, and the issues of service connection for chronic obstructive pulmonary disease and a left ankle disability were raised in a May 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if action on his part is required.


REMAND

The Veteran asserts service connection is warranted for residuals of a TBI.  The Veteran's discharge certificate shows he was in Iraq from November 2004 to November 2005.  The service treatment records (STRs) show he was treated at Womack Army Medical Center in July 2005.  The exact dates the Veteran was in Iraq are not shown by the evidence of record.  In addition, the STRs from his service in Iraq have not been associated with the record.  

The Veteran's STRs show that in July 2005 he stated he was in fear as a result of a violent traumatic event.  In August 2007, he was seen for a neuropsychological evaluation.  While the results indicated insufficient effort, and the testing was found to not be representative of his true functional capacity, his performance was generally within normal limits.  The findings indicated there was no cognitive impairment.  It was stated there was nothing to suggest that the Veteran suffered a persisting cognitive impairment from a TBI.  April 2009 VA outpatient treatment records show he reported he had been involved in two blasts, in May and June 2004.  He stated that in May 2004 he was a passenger in a vehicle that was damaged by a roadside IED explosion, and that he was further exposed to blasts from mortar rounds landing in close proximity.  He said he did not have loss of consciousness or posttraumatic amnesia, and was not evacuated for bodily injury.  It was noted that the history of blast exposures and sustained memory and sleep difficulties and headaches were consistent with mild TBI sequelae.  

A CD with Social Security Administration (SSA) records has been associated with the record.  The records have not been printed and associated with the record or uploaded into the VBMS system.  As they may contain pertinent information, they must be so made available for review.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record STRs from the Veteran's service in Iraq.  If the records are unavailable because they were irretrievably lost or destroyed, the Veteran should be so notified, and it should be so noted in the record (with the scope of the search described). 

The AOJ should also arrange for the contents of the SSA CD to either be printed and associated with the Veteran's paper claims file or uploaded to the VBMS electronic data storage system.

2.  The AOJ should then arrange for a TBI protocol examination of the Veteran to determine whether or not he has residuals of a TBI in service, and if so identify such residuals.  The examiner must review the Veteran's record in conjunction with the examination.  Based on review of the record and interview and examination of the Veteran, the examiner should provide an opinion that:

States whether or not the Veteran has any disability that may be attributed to a TBI sustained in service and, if so, identifies the TBI residuals (by diagnosis, pathology, or manifestations and associated impairment).  The examiner must account for all allegations/complaints by the Veteran elicited from him on interview. 

The examiner must include rationale with all opinions.

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

